DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 9-13; the rest is unchanged.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new secondary reference is now being used in replacement to the Tsukagoshi reference, the Harold reference is longer used in the rejection of claim 10. 
The 112 rejection is withdrawn in light of the amendments to claims 1 & 10.
Regarding claims 1 & 10, the rejection was made as follow, Deutsh teach CT devices (para. [0026]), an adaptive collimation system that applies higher x-ray dose in the ROI and lower x-ray dose in the surrounding areas (para. [0016]-[0018]), wherein the ROI has higher image quality than the surrounding areas (para. [0016]-[0018]). The Li et al. reference is directed to similar field of x-ray used for CT imaging with 2D reconstruction (para. [0027]), controlling the x-ray dose through dynamic collimation (para. [0050]). Regarding applicant comments made in the affidavit 11., that Deutsh has nothing to do with CT. The examiner respectfully disagrees because Deutsh teaches using CT devices (para. [0026]). It would have been obvious to one of ordinary skill in the art to modify the device of Deutsh with the teaching of Li et al. since both references are directed to similar field of endeavor of CT machine with dynamic collimation motivated by the benefits for reduced dose x-ray during CT scanning (Li et al. abstract).
Regarding claim 5, applicant argues that Forthmann has no relevance to the claimed subject matter directed to 2-D tomography. The Forthmann reference was used to teach a filter that controls x-ray radiation.
The rejection is maintained and made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012).
Regarding claim 1, Deutsh discloses in a first embodiment: a focused tomography system (fig.4) comprising: an x-ray transmitter (fig.4 item 12) that is configured to emit a radiation beam; an x-ray detector (fig.4 item 17) that is configured to detect incident radiation from the radiation beam: an adaptive collimator (fig.4 item 14) device arranged between the x-ray transmitter and the x-ray detector. In the first embodiment, Deutsh is silent: a controller connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray transmitter to emit the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest of the subject, the second radiation dosage level being less than the first radiation dosage level and greater than O wherein the controller device is further to perform 2-D computerized tomography reconstruction of an image within the region of interest at a first image quality level for the first radiation dosage level and an image outside the region of interest at a second image quality level for the second radiation dosage level, wherein the second image quality level is lower than the first image quality level and an image of an entire slice is displayed at the first image quality level for the region of interest and the second image quality level for a region outside the region of interest.
In a further embodiment, Deutsh discloses: a controller connected to the x-ray transmitter that is configured to cause the x-ray transmitter to emit the radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest of a subject and cause the x- ray transmitter to emit the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest of the subject, the second radiation dosage level being less than the first radiation dosage level and greater than O (para. [0016]-[0018]) the controller is further configured to perform computerized tomography (para. [0026]) within the region of interest at a first image quality level for the first radiation dosage level and an image outside the region of interest at a second image quality level for the second radiation dosage level (para. [0016]-[0018]), wherein the second image quality level is lower than the first image quality level and an image of an entire slice is displayed at the first image quality level for the region of interest and the second image quality level for a region outside the region of interest (para. [0016]-[0018]) motivated by the benefits for preserving healthy tissues. 
In light of the benefits for preserving healthy tissues, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Deutsh.
In the further embodiment, Deutsh is silent about: the controller device is further configured to perform 2-D computerized tomography reconstruction of an image.
In a similar field of endeavor, Li et al. disclose: the controller device is further configured to perform 2-D computerized tomography reconstruction of an image (abstract, para. [0027]) motivated by the benefits for reduced dose x-ray during CT scanning (Li et al. abstract).
In light of the benefits for reduced dose x-ray during CT scanning as taught by Li et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deutsh with the teaching Li et al.
Regarding claim 4, Li et al. disclose: the adaptive collimator device is formed from aluminum, copper, or tungsten material (para. [0050] teaches tungsten) motivated by the benefits for reduced dose x-ray during CT scanning (Li et al. abstract).
Regarding claim 6, Deutsh discloses: the an x-ray detector is configured to sample the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0016], [0018]).
Regarding claim 7, Deutsh discloses: the x-ray transmitter that is configured to smoothly transition between the first radiation dosage level and the second radiation dosage level (para. [0016], [0018]).
Regarding claim 8, Deutsh discloses: reducing the second dose (para. [0016], [0018]). Deutsh is silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 10, a focused tomography method comprising: arranging an adaptive collimator device between an x-ray transmitter and an x-ray detector of a gantry for a computerized tomography scanner; emitting a radiation beam at a first radiation dosage level when a path of the radiation beam intersects a region of interest and emitting the radiation beam at a second radiation dosage level when the path of the radiation beam does not intersect the region of interest, the second radiation dosage level being less than the first radiation dosage level and greater than 0: detecting, via the x-ray detector, incident radiation from the radiation beam at the first radiation dosage level: detecting, via the x-ray detector, incident radiation from the radiation beam at the second radiation dosage level: performing 2-D computerized reconstruction, via a processor, of an image within the region of interest at a first image quality level for the first radiation dosage level and a region outside the region of interest at a second image quality level for the second radiation dosage level, wherein the second image quality level is lower than the first image quality level (this part of the claim contains the same substantive limitations as claim 1, this part of the claim is therefore rejected on the same basis): and displaying an image of an entire slice at both the first image quality level for the region of interest and the second image quality level for a region outside the region of interest (Deutsh abstract).
Regarding claim 20, Deutsh discloses: reducing the second dose (para. [0016]-[0018]). The combined references are silent about: the second radiation dosage level does not exceed 10% of the first radiation dosage level. However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) and further in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 2, the combined references are silent about: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the opening within a range from fully opened to fully closed during each rotation of the x-ray transmitter around the subject.
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators that actuate to adjust a size of an opening between the sliding collimators to be adjustable laterally in size, wherein the adaptive collimator device is movable, via one or more motors, to position the opening at any lateral position within a scan field-of-view and to configure a size of the opening within a range from fully opened to fully closed during each rotation of the x-ray transmitter around the subject (para. [0241]) motivated by the benefits for defining the radiation beam (Besson para. [0028]).
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the collimator of Besson in the apparatus of Deutsh and Li et al.
Regarding claim 3, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter and the adaptive collimator device, wherein the pre- patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus radiation from the x-ray transmitter on the region of interest (claims 1 & 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) and further in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 5, Deutsh discloses: a pre-patient filter (fig.4 item 13) arranged between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14). The combined references are silent about: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on.
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter of Forthmann in the apparatus of Deutsh and Li et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) and further in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
Regarding claim 9, the combined references are silent about: the controller is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest.
In a similar field of endeavor, Raupach discloses: the controller is configured to use measurements of the second radiation dosage level outside of the region of interest to determine low frequency components of an image of the region of interest (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach para. [0018]).
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Deutsh and Li et al. with the teachings of Raupach.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) in view of Cao et al. (US 10,628,974 B2; pub. Apr. 21, 2020) and further in view of Raupach et al. (US 2010/0091937 A1; pub. Apr. 15, 2010).
 Regarding claim 11, the combined refences are silent about: high frequency components of the image are determined solely from the incident radiation at the first radiation dosage level whose path intersects the region of interest, wherein low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest and the incident radiation at the second radiation dosage level that does not intersect the region of interest.
In a similar field of endeavor, Cao et al. disclose: high frequency components of the image are determined solely from the incident radiation at the first radiation dosage level whose path intersects the region of interest (col.15 L12-19 & col.16 L9-18) motivated by the benefits for improved spatial resolution (Cao et al. col.15 L15-16).
In light of the benefits for improved spatial resolution as taught by Cao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh and Li et al. with the teachings of Cao et al.
Cao et al. are silent about: low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest and the incident radiation at the second radiation dosage level that does not intersect the region of interest.
In a similar field of endeavor, Raupach discloses: low frequency components of the image are determined from the incident radiation at the first radiation dosage level whose path intersects the region of interest and the incident radiation at the second radiation dosage level that does not intersect the region of interest (para. [0018]) motivated by the benefits for ROI surrounding with reduced dose (Raupach para. [0018]).
In light of the benefits for ROI surrounding with reduced dose as taught by Raupach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Deutsh, Li et al. and Cao et al. with the teachings of Raupach.

Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) and further in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004).
Regarding claim 12, the combined refences are silent about: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at any lateral position within the scan field-of-view.
In a similar field of endeavor, Besson discloses: the adaptive collimator device provides a pair of sliding collimators, the method further comprising: adjusting, via a controller device of the computerized tomography scanner, a size of an opening between the sliding collimators in size in order to restrict a scan field-of- view to a region of interest; and moving the adaptive collimator device to position the opening at any lateral position within the scan field-of-view (para. [0241]) motivated by the benefits for defining the radiation beam (Besson para. [0028]).
In light of the benefits for defining the radiation beam as taught by Besson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Deutsh and Li et al. with the teachings of Besson.
Regarding claim 13, Deutsh discloses: arranging a pre-patient filter between the x-ray transmitter and the adaptive collimator device, wherein the pre-patient filter comprises a mechanical filter that is controllable by the controller device to reduce the radiation dosage level and focus a radiation beam from the x-ray transmitter on the region of interest (claims 1 & 2).
Regarding claim 15, Deutsh discloses: the size of the opening and/or a positioning of the opening is adjusted during each rotation of the x-ray transmitter around a subject (para. [0024] last 4 lines).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) in view of Besson (US 2004/0264626 A1; pub. Dec. 30, 2004) and further in view of Forthmann et al. (US 2010/0246756 A1; pub. Sep. 30, 2010).
Regarding claim 14, Deutsh discloses: arranging a pre-patient filter (fig.4 item 13) between the x-ray transmitter (fig.4 item 12) and the adaptive collimator device (fig.4 item 14). 
The combined references are silent: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest.
In a similar field of endeavor, Forthmann discloses: the pre-patient filter comprises a static filter that focuses radiation from the x-ray transmitter on the region of interest (para. [0039]) motivated by the benefits for minimizing relative motion between the focal point the filter (Forthmann para. [0039]).
In light of the benefits for minimizing relative motion between the focal point the filter as taught by Forthmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh, Li et al., Besson and Deutsh with the teachings of Forthmann.

Claim 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) and further in view of Herold (US 2014/0177782 A1; pub. Jun. 26, 2014).
Regarding claim 16, the combined refences are silent about: selecting the region of interest before emitting a radiation beam
In a similar field of endeavor, Herold discloses: selecting the region of interest before emitting a radiation beam (para. [0042]) motivated by the benefits for dose optimization (Herold para. [0009]).
In light of the benefits for dose optimization as taught by Herold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh and Li et al. with the teachings of Herold.
Regarding claim 19, the combined refences are silent about: transitioning between the first radiation dosage level and the second radiation dosage level
In a similar field of endeavor, Herold discloses: transitioning between the first radiation dosage level and the second radiation dosage level (para. [0042]) motivated by the benefits for dose optimization (Herold para. [0009]).
In light of the benefits for dose optimization as taught by Herold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh and Li et al. with the teachings of Herold.

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deutsh (US 2013/0272504 A1; pub. Oct. 17, 2013) in view of Li et al. (US 2012/0140874 A1; pub. Jun. 7, 2012) in view of Helm et al. (US 2012/0099697 A1; pub. Apr. 26, 2012).
Regarding claim 17, the combined refences are silent about: sampling the radiation beam at a same rate within the region of interest and outside the region of interest.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a same rate within the region of interest and outside the region of interest (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al. para. [0067]).
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh and Li et al. use the teachings of Helm et al. 
Regarding claim 18, the combined refences are silent about: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0.
In a similar field of endeavor, Helm et al. disclose: sampling the radiation beam at a first sampling rate within the region of interest and at a second sampling rate outside the region of interest, wherein the first and second sampling rates are greater than 0 (para. [0067]) motivated by the benefits for optimal radiation usage (Helm et al. para. [0067]).
In light of the benefits for optimal radiation usage as taught by Helm et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Deutsh and Li et al. use the teachings of Helm et al. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/             Examiner, Art Unit 2884